UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 17, 2011 THE DAVEY TREE EXPERT COMPANY (Exact name of registrant as specified in its charter) Ohio 000-11917 34-0176110 (State or other jurisdiction of incorporation) (Commission File Number) (Employer Identification Number) 1500 North Mantua Street P.O. Box 5193 Kent, Ohio 44240 (Address of principal executive offices) (Zip Code) (330) 673-9511 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - Item 5.07 Submission of Matters to a Vote of Security Holders. The Davey Tree Expert Company held its Annual Meeting of Shareholders on May 17, 2011 (the “Annual Meeting”). At the Annual Meeting, there were 10,646,656 shares represented to vote either in person or by proxy, which represented a quorum. For more information on the following proposals, see the Company’s Proxy Statement dated April 15, 2011 (the “Proxy Statement”), the relevant portions of which are incorporated herein by reference. The final results of voting and the actions considered were as follows: Proposal One – Set the Number of Directors at Nine For Withheld Abstentions Broker Nonvotes - Proposal Two - Election of Directors Nominees for director for the term expiring on the date of the Annual Meeting in 2014—All elected. Number of Shares For Withheld Abstentions Broker
